Citation Nr: 0721805	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-06 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1970. This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The veteran's major depressive disorder is not shown to 
be related to his military service.  

2.  An unappealed May 1994 RO decision denied service 
connection for diabetes mellitus.  

3.  The evidence received since the final RO denial in May 
1994 does not bear directly and substantially upon the 
specific matter under consideration, is cumulative or 
redundant, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Major depressive disorder was not incurred in or 
aggravated by service, and psychosis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103 
(West 2002); 38 C.F.R. § 3.303 (2006).  

2.  The unappealed RO denial in May 1994 which denied service 
connection for diabetes mellitus is final.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.104(a) (2006).

3.  Evidence submitted since the May 1994 RO denial is not 
new and material; and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Major Depressive Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The veteran states that he was treated in service for 
psychiatric problems, and that his currently diagnosed major 
depressive disorder is related to his military service.  

The record shows that a currently diagnosed psychiatric 
disorder is of record.  (See, VA outpatient treatment records 
dated in September 2000, and December 2000, which note 
depression, and VA outpatient treatment in October 2001 and 
December 2001 diagnosing major depressive disorder, as well 
as  private record of March 2002 noting depression).  The 
first reference to a psychiatric problem in the record after 
service is in a VA outpatient record in June 1980, when the 
veteran reported that he had been depressed, and that he may 
go to see a psychologist.  Thus the first requirement for 
service connection, the existence of a current disability has 
been satisfied.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

In order to find that service connection is warranted, the 
evidence must also show that the currently diagnosed disorder 
is related to the veteran's service.  While the veteran 
states that he underwent six months of counseling during 
service while stationed in Turkey, the service records do not 
reflect this treatment.  However, his service records do show 
that in November 1966, the veteran underwent a mental health 
evaluation.  The veteran had indicated that he got upset 
every time he heard someone whistle and that noise also 
bothered him.  The consultation report reflects that the 
veteran was noted to have an emotionally unstable personality 
with schizoid elements, manifested by a tendency to react in 
an emotionally inordinate manner to circumstances and minor 
stresses, for example noises in the barracks.  It was noted 
that he was being placed in group therapy, and that his 
prognosis for Air Force life was good.  In June 1969, the 
veteran reported being nervous.  In July 1969, it was noted 
that the veteran was nervous and couldn't sleep; the 
impression was nervous fatigue.  A few days later, it was 
noted that he was improved on medication.  September 1999, he 
had a psychiatry interview.  At separation in May 1970, the 
veteran denied having any nervous trouble of any sort, 
depression or excessive worry.  Psychiatric evaluation was 
normal.  

The Board also notes the statement from a service comrade of 
the veteran dated in December 2005 in which he states that he 
was a roommate of the veteran for several months while 
stationed in Turkey from March 1967 to March 1968.  He 
reported that the veteran was required to undergo 
psychological counseling during that time.  Another service 
comrade noted that the veteran was stationed with him in 
Arizona in 1969 and 1970 and that when the veteran went for 
his discharge physical, he was put on medical hold for a 
week.  

While the veteran had some inservice treatment for nervous 
complaints, at separation there was no showing of complaints 
or findings of a psychiatric disorder.  Although depression 
was mentioned in 1980, some ten years after service, a 
diagnosis of depression does not appear in the record until 
2000, some 30 years after discharge.  

The objective medical evidence is against the veteran's 
claim.  There is a showing of complaints and treatment in 
service, and a lay statement attesting to the veteran having 
psychological counseling in service; however, there is no 
showing of any problem at separation or after service until 
many years later.  Further there is no objective medical 
indication in the record that the veteran's current disorder 
is related to service.  Although the veteran or other lay 
persons are competent to report observations and continuity 
of nervous problems since service, they are not competent to 
establish a medical diagnosis or show a medical etiology 
merely by their own assertions because such matters require 
medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2006); see 
also Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Here, there is no competent medical evidence of record 
addressing a nexus between service and the current findings.  
There is no evidence even suggesting that his current 
depressive is related to service including whether it may be 
associated with an event or disease in service.  Thus the 
requirements for service connection have not been met.  As 
such, the preponderance of the evidence is against the claim.  

New and Material Evidence

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
3.156(a).  Regardless of the RO's actions, the Board must 
make an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If it is determined that new and material 
evidence has been presented, the claim will be reopened, and 
any required development would be undertaken.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

In general, RO determinations that are not timely appealed 
and Board decisions are final.  See 38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2006).  In the 
absence of clear and unmistakable error, finally denied 
claims may not be reconsidered except on the submission of 
new and material evidence.  VA must reopen a previously and 
finally disallowed claim when "new and material evidence is 
presented or secured with respect to a claim." 38 C.F.R. § 
5108 (West 2002).  As this claim to reopen was filed prior to 
August 29, 2001, the following definition applies:

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, it was noted that evidence which 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim, may be construed as new and material.  Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

In determining if new and material evidence has been 
submitted, VA is only required to consider the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence proffered by a claimant to reopen a claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it has to be considered in order to fairly decide the 
merits of the claim.  See Spalding v. Brown, 10 Vet. App. 6, 
10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).  

In May 1994, the RO denied service connection for diabetes 
mellitus, and informed the veteran in June 1994.  He did not 
timely appeal, and the determination became final.  38 
U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 
3.104(a) (2006).

The evidence on file at the time of the May 1994 denial 
included the veteran's service medical records, private 
medical records dated from February 1977 to December 1993, 
and a private physician's December 1993 statement.  The RO 
found that the service medical records showed no complaint, 
diagnosis or treatment for diabetes mellitus, and that the 
first evidence of treatment was documented in 1991 in private 
records.  The RO denied the claim finding that there were no 
pertinent findings in service or until many years thereafter.  

The evidence received since the May 1994 denial consists of 
private medical records dated from 1998, VA outpatient 
treatment reports dated from 2000, lay statements dated in 
2005, and service medical and personnel records.  The 
veteran's service medical records received after the May 1994 
denial consist of a pre-induction examination report that was 
previously of record.  Also now of record are evaluations of 
his back disorder, conducted prior to induction and dated in 
April 1966 and August 1966.  While these records were not 
previously of record and are therefore new, they are not 
material because they do not bear directly and substantially 
upon the specific matter under consideration.  This is also 
true of the service personnel records.  Thus the later-
received service records are either duplicative or, if new, 
not material, and cannot serve as a basis for reopening the 
claim.  In the December 2005 buddy statements, one comrade 
states that he was a roommate of the veteran for several 
months while stationed in Turkey from March 1967 to March 
1968, and that the veteran was required to undergo 
psychological counseling during that time.  Another service 
comrade noted that the veteran was stationed with him in 
Arizona in 1969 and 1970 and that when the veteran went for 
his discharge physical, he was put on medical hold for a 
week.  This evidence is new, but not material, as it does not 
bear directly and substantially upon the specific matter 
under consideration.  The VA and private records have 
diagnoses of diabetes mellitus are contained therein, (See 
e.g.,VA outpatient treatment records dated in September and 
December 2000, May and August 2001, and February 2001; 
private records of August to December 2000, March and June 
2001, July to November 2001, January 2002 and May 2002); 
however, a current diagnosis was of record at the time of the 
May 1994 decision; therefore, the newly submitted records are 
cumulative.  Consequently, the evidence received since May 
1994 is not new and material, since it does not bear directly 
and substantially upon the specific matter under 
consideration, is either cumulative or redundant, and itself 
or in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus the claim is not 
reopened.  


Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In June 2001, prior to the initial denial, the RO sent the 
veteran a notice letter which included his claim for service 
connection for a mental disorder.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what VA needed from the veteran, and informed the 
veteran what he could do to help with his claim.  Although 
that letter did not explicitly ask the veteran to send VA 
whatever evidence he had pertaining to his claim, he was 
informed that he could send information about additional 
evidence, or the evidence itself to VA.  

The June 2001 letter did not address what evidence was needed 
with respect to the disability rating criteria or the 
effective date for service connection.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  That information was included in a June 2006 letter 
and the December 2006 supplemental statement of the case.  

As to reopening the other claim, a notice letter was sent to 
the veteran in June 2006.  That letter was sent after the 
initial denial and was therefore untimely.  However, the 
requisite notice was provided to the appellant before the 
final transfer and certification of the case to the Board, 
and he had ample time in which to respond to the notice 
letter.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
The appellant has had a "meaningful opportunity to 
participate effectively" in the processing of his claim.  
Mayfield, Id.  The Board finds that the present adjudication 
of that issue will not result in any prejudice to the 
veteran.  He was given accurate notice of what new and 
material evidence was necessary to re-open his previously-
denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(describing the notice required in cases to re-open a 
previously-denied claim).  He was also told what the RO had 
done and what it still needed from him.  He was requested to 
supply any evidence that had not been previously considered 
or information he had pertaining to his claim, and he was 
specifically told that if he had any evidence in his 
possession, he should send it to VA.  Thus the veteran has 
received proper notice regarding his claims.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met this duty by obtaining the veteran's 
service records, VA treatment records, and private treatment 
records.  He has not identified any records which could be 
pertinent to his claim that have not been secured.  There is 
no indication that there are any outstanding records that are 
pertinent to this claim.  


ORDER

Service connection for major depressive disorder is denied.  
New and material evidence has not been received to reopen a 
claim of entitlement to service connection for diabetes 
mellitus, and the claim is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


